Gasp 1:19-cv-02563-CMA-MEH Pocyment 21 Filed 12/02/19 USDC Colorado Page 1of9-

4

é

.. | FILED

UNITED STATES DISTR
DENVER, COLORANG SOURT

| DEC 02 2019

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO JEFFREY P. COLWELL .

2 anaes
|

Civil Action No. 1/29-CY-O25E6S- CLE

(To be supplied by the court)

, Plaintiff

 

 

 

Te lvelCh |

Jo LenEf7 ZO i — ; Defendant(s).

(List.each named defendant on a separate line. If you cannot fit the names of all defendants in
” the space provided, please wiite “see attached” in the space above and: attach an additional
f sheet of paper with the full list of names. The names listed in the above caption must be
| identical to those contained in Section 'B. Do not include addresses here.)

'

PRISONER COMPLAINT
F
: | NOTICE

 

 

 

‘Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social’ security number or full birth date; the full name of a person
: known to be a minor; or a.complete finaricial account number. A filing may’ include. only: the

ye last four digits ofa social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

¥

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
ae

ze

Casq 1:19-cv-02563-CMA-MEH Document 21 Filed 12/02/19 USDC Colorado «Page 2 of 9

 

| A. + PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a a current address on file with the
court may result.in dismissal of your case.

i

t os"a names by which you have been known) ™

¥

Indicate whether you are a prisoner ot other confined person as follows: (check one)

Pretrial detainee iH.
Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner -
Convicted and sentenced federal prisoner

Other: (Please explain)

KI kel

 

~B. -DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed i in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
. £ pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

  

Defendant 1: ;

 

(Name, job title, ,and complete mailing address)

SI 02 flaleence. le 1226-28500

At the time the claims) in this com aint arose, was this defendant acting under
color of state or federal law? “_ ___ No (check one). Briefly explain:

: DeLoudant is 0.0. bole the bolo

t
1

‘Defendant | is being’sued in his/her __ individual and/or ___ official capacity.

 

 

 

 
Case 1:19-cv-02563-CMA-MEH Documemt 21 Filed 12/02/19 USDC Colorado Page 3 of 9

B

   

  

/ — : ° rc
‘f Defendant 2: % iellh 'C.0- LAIDX US PRHUTCALTT ALY ABAK

(Name, job title, and ‘complete mailing address)
Lok 8 Spo b/olences Co B422b-2 590

At the time the clairh(s) in this complaint arose, was this defendant acting under
color of state or federal law? yy Yes ___ No (check one). Briefly explain:

Ze Adal: Us C10. Kole CA2 Le

 

Defendant 2 is being sued in his/her ___ individual and/or _* _ official capacity.

i .
Defendant3: 2.0. 9. Avehanw 22K LS Fiurecil CAley AIK

(Name, job titlé, and complete mailing address) ~
LORE S00 fAUW2CMCE» Ce BL22le-E S20

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? tL“ Yes ___ No (check one). Briefly explain:

DQeLaNMant vs L-O2- tole the LeF

 

Defendant 3 is being sued in his/her 4S individual and/or ____ official capacity.

  

Cc. JURISDICTION j;
Indicate the federal legal basis for your'claim(s): (check all that apply)
MI A2USC. § 1983 (state, county, and municipal defendants)

VY Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.'388 (1971)
(federal defendants)

 

Other: (please identify)

 
 

Cas@ Iff9-Ctv-02563-CMA-MEH™ Document 21 Filed 12/02/19 USDC Colorado Page 4 of 9

|
‘ ,!

 

Defer : ._). fap2el7e

 

@2BDK WS Breitentialey ata ob B50

 

L do leepie.s Ce EI 22 -E SOC

 

 

Lefepedayar sr , bo. ore Lhe [lo

 

 

 

Qeferdent 413 beitig fed UI b0s [leele. tye.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
iy

Cas 1:19-cv-02563-CMA-MEH “en 21 Filed 12/02/19 USDC Colorado Page 5 of 9

2
{
* ,
ot
%

D. STATEMENT OF CLAIM(S)

# State clearly and concisely every claim that you are asserting in this action. For each claim,
| specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the: incident(s) occurred, the name(s) of the specific person(s)
. involved in each claim, and the specific > facts that show how each person was involved in each
| claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that \
_claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as\“D. STATEMENT OF CLAIMS.”

ICLAIM ONE: font Cleat wa@galns! 0-0. Shall

rr
Supporting facts: 27 AE fe Xianadell, 2215 Fa On: chon
Lane ey Ay LEM) Cetk-4et te Wie. a CéLl ‘oer ois, OfLiC Ee Shaity -

gntened ony cell ian be os fe ASG attlt me ATsdé 2 the
View ox Io feewge Larqele Y CHttehg all the way inside
Cell bith is Peohiled by Das Oe Seclyulsty Freerecel
a Olffernrx SO WhTDE Twas in PestReintTs LF Was asa Fé)
bY the Slat? cud then his fellow Co- lefeKeles a7 Jen7lVéd Te
a) ulénl LL) Cenceal The 2ssatelt bY Chaining L Aal%627 Ved
10 AS82hY7 ST2ff While Ls Z LGas: “7 Land eer » WwAilel wes -
i PeeST MRI 7S Tuas do £/VEG SS At, He Sjprnrgried r~12
On the Viloele wi the 6, Ge Ges He Revpes OY 2Ay¥ Fatt lid HE
bKilee + eva tadled tole 0831 SIAKICE. TLEL?. LAO/ UE? £.0-9. Walch ‘

2. Keehola 2rd I Beef, LTWwe: Jlfeed ort
Bic PION RT vers CA OP AW IES | oo pavid, T FO ELIE on

py lehT howd 23 PR, Leelf a ich) Te dhe Fe Fifth
novenbele SO/ 2018. atid z Send a SIck// Te the edita..
the ated/cal aevIot Lad, ‘70 See A1€.«

 

 

 
I

Cas@ 1:19-cv-02563-CMA-MEH Pecument 21 Filed12/02/19 USDC Colorado~ Page 6 of 9

# i

at

i
d

 

|

 

E.

PREVIOUS LAWSUITS |

*

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you

were incarcerated?

If your answer is “Yes,’

Vv Yes___ No (check one).

’ complete this’ section of the form. If you have filed more than one
' previous lawsuit, use additional paper to provide the requested information for each previous ...
4 lawsuit. Please indicate that additional paper is attached and label the additional pages

regarding previous lawsuits as “E. PREVIOUS LAWSUITS.” °
tenitéd States of Ain €leilar ahd

4

Claims raised:

Disposition: (is.the case still pending? |
has it been dismissed?; was relief granted?

Reasons for dismissal; if dismissed: -

. .|
F, ADMINISTRATIVE REMEDIES

+ Name(s) of defendant(s):

' Docket number and court:

| | Result on appeal, if appealed:

 

Ct 2D
1:19- CV-OF8SF “

4

bAZLL

The Case SZiL/ Fading

{

 

 

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal

W Yes

__ No (check one)

No (check one)

{Is there a formal grievance procedure at thé institution in which you are confined?:

 

{court regarding prison conditions. See, 42 US.C. § 1997e(a). Your case may be dismissed or
: £ judgment entered against you if you have not exhausted administrative remedies.

‘Did you exhaust administrative remedies? LT Lrldéd a BEE BPO BF. /O
V Yes__

 BPtd and Wlth the -.2.e.F eattd
Tere! Chaivt Prete AULI/2- 2019 2 O02 7 2
Cagq 1:19-cv-02563-CMA-MEH Document 21 Filed 12/02/19 USDC Colorado Page 7 of 9°

“ <<

1G. | REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to’do. If additional space is needed
to identify the relief you are requesting; use extra paper to request relief. Please indicate that

* additional paper is attached and fabel the additional pages regarding relief as “G REQUEST

|| FOR RELIEF.” J wadd Like Te Fe avaled d@d
1B 20,000. 200. 00% fen million Les Ael/ars

aid all LICIalS e Be D2seltirred. and TL werd

Like, 16 Be Reuuved tan The A2%. TD feel wy *
live Beis thee ed Evied BY C.0 vs

 

 

H. | PLAINTIFF’S SIGNATURE |

 

I declare under penalty of perjury that I'am the plaintiff in this action, that | have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
118 U.S.C. § 1621.

L

f Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that ‘this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions|have evidentiary support or, if specifically so identified,
° will likely have evidentiary support after a reasonable opportunity for further investigation or
[aiscoverys and (4) the complaint othérwise complies with the requirements of Rule 11..

COREL —

aintiff’s signature-=~ “

¢ “ME

eek cote | .

~ (Date) ©

‘ (Form Revised December 2017)

-

 

 
.

8

Casp 1:19-cv-02563;CMA-MEH Document 21 «Filed 12/02/19 USD€ Colorado Page 8 of 9

i

4, : If you are proceeding pursuant to 28 U.S.C. § 1915 and the motion, affidavit, and
| certified copy of your trust fund account, statement (of! institutional equivalent) are in proper form,
you must pay the full $350.00 filing fee i in monthly installments. See 28 U.S.C. § 1915(b)(1).
The Court will enter an order directing your custodian to calculate and disburse funds from you

' inmate trust fund account or institutional equivalent i in the amounts specified by 28 U.S.C. §

F 1915(b) until the full $350.00 filing fee is paid.

x

The Complaint

1. Each named defendant hus be listed in the caption of the complaint, one defendant
per line. [f there is more than one defendant, you should indicate clearly in the body of the ,
complaint which actions are attributable to each defendant.

2 \

+"

- 2. You must provide the Court with an original complaint. You should keep‘a copy
f of the complaint for your own records.| The Court will not provide a copy for you.

3. When your complaint i is completed, it should be!mailed with the filing fee or -
motion for leave to proceed pursuant to 28 U.S.C. § 1915 to the Clerk of the United States District
Court at the following address: a

{Clerk of the Court
Alfred A. Arraj United States Courthouse
901 19th Street, Room A105
Denver, CO 80294-3589
, 4. Each original document (except the original complaint) must include a certificate’
f stating the date a copy of the document was mailed to the opposing party or his, her, or its attorney
-and'the address to which it vas mailed. Any document that fails to include a certificate of service

may be disregarded by the Court or returned. An example of a certificate of service is:

I hereby certify that a copy of the foregoing pleading/dobument was mailed to
, (defendant(s) or counsel for cefenaan(s))
rt at : (address) on —“ti‘i~S 2

| deena

Plaintiff's Original Sigftature

e

5. The United States district judges, the United States magistrate judges, the Clerk of
the Court, and deputy clerks are officers of the Court and are prohibited from giving legal advice.
Legal questions should be directed to an attorney. ‘

(Rev. 8/24/15) ’ 2 ’

 

 

ee
«

19 .USDC Colorado Page 9 of 9

{

   

4

3

 

  

U.S. PENITENTIARY MAX

P.O. Box 8500 IE

Florence, CO 81226-8500

 

 

 

 

 

 

20 BG lag hel

OFFICE OF THE CLERK i

 

 

 

 

 

 

  

 

 

 

 

 

 

     

Sa SG ah &

|

 

oO ‘UNITED STATES DISTRICT COURT i
al : ALFRED A. ARRAJ COURTHOUSE tl
= j 901-19TH ST.;ROOM A105
—. t
fo . iti. dil hi. vice. id} 4
2S : Pe prepay pd ‘
= { i
. Sen -— EN ee ee 3
° 7 Preece 6 = — .
- : APU YADA TAL TN WEA
3 ” te a 5 TEATS on weet “ a
3 _. __
: “S@1p0B GAOGE SU} 0} pascjous ey} WiNjel eseaid ‘gessauppe
x 4eyjoue 9} Bulpsewuoj 10j eouepuadssuico S@SOj0Ua Jel BUI
i "UORBOYLE!S JO UONEWIOJU! JeyYINY JO} eLIayeUL GU} WINISs O} USHASS:
= : Aeus nod ‘uoRoIpsunf sey Ayioey SiUE YO! J8A0 Weigod ae S
x : uonsenb & sasies jaya GUY ‘pajoedsul sou pausco ued
. of ‘ *
> JOUOU Sey Jens! eu! “NOA 0} Suipremo1 1G; SEUNDSOD,
O Buju fejoeas uBnoiut pessasoid sen JSYO] Hesojous Guy
6 Lee HVE IWOSY/ Winds,
LO eee sages
a eridw ad
b)/ 22/11 q
S ¢ SeZ18 CAVYUOIND ‘Sone |
oO A re G08 FOR Cd
a . - : * div NOSie Weds
es.
; F ainsi Cee aE _
at en,
5 i
} :
:

 

 
